DETAILED ACTION
	Claims 32, 34-38, 41, 43, 49-50, 60-70 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 32, 34-38, 41, 43, 49-50, 60-70, drawn to a ssON comprising of a polynucleotide having a sequence that is at least 76% identical with SEQ ID NO: 13, or a complementary sequence thereof, as well as compositions thereof.
Group II, claims 32, 34-38, 41, 43, 49-50, 60-70, drawn to a ssON comprising of a polynucleotide having a sequence that is at least 76% identical with SEQ ID NO: 14, or a complementary sequence thereof, as well as compositions thereof.

Group III, claims 32, 34-38, 41, 43, 49-50, 60-70, drawn to a ssON comprising of a polynucleotide having a sequence that is at least 76% identical with SEQ ID NO: 15, or a complementary sequence thereof, as well as compositions thereof.

Group IV, claims 32, 34-38, 41, 43, 49-50, 60-70, drawn to a ssON comprising of a polynucleotide having a sequence that is at least 76% identical with SEQ ID NO: 16, or a complementary sequence thereof, as well as compositions thereof.

Group V, claims 32, 34-38, 41, 43, 49-50, 60-70, drawn to a ssON comprising of a polynucleotide having a sequence that is at least 76% identical with SEQ ID NO: 17, or a complementary sequence thereof, as well as compositions thereof.

Group VI, claims 32, 34-38, 41, 43, 49-50, 60-70, drawn to a ssON comprising of a polynucleotide having a sequence that is at least 76% identical with SEQ ID NO: 18, or a complementary sequence thereof, as well as compositions thereof.

Group VII, claims 32, 34-38, 41, 43, 49-50, 60-70, drawn to a ssON comprising of a polynucleotide having a sequence that is at least 76% identical with SEQ ID NO: 19, or a complementary sequence thereof, as well as compositions thereof.

Group VIII, claims 32, 34-38, 41, 43, 49-50, 60-70, drawn to a ssON comprising of a polynucleotide having a sequence that is at least 76% identical with SEQ ID NO: 20, or a complementary sequence thereof, as well as compositions thereof.

Group IX, claims 32, 34-38, 41, 43, 49-50, 60-70, drawn to a ssON comprising of a polynucleotide having a sequence that is at least 76% identical with SEQ ID NO: 21, or a complementary sequence thereof, as well as compositions thereof.

Group X, claims 60-70, drawn to a method for preventing or treating an influenza virus infection in a subject comprising administering a ssON to the subject, wherein the ssON is any one that inhibits endocytosis and does not contain a CpG motif.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-X lack unity of invention because the groups do not share the same or corresponding technical feature.  Specifically, Groups I-IX are drawn to ssONs which are structurally different (i.e., they have different nucleotide sequences), thus making them mutually exclusive.  As such, there is no special technical featuring linking the ssONs of Groups I-IX.  Furthermore, the broadest embodiment of Group X (i.e., claim 60) does not require the use of any of the ssONs of Groups I-IX (i.e., claim 60 can be practiced without using any of SEQ ID Nos: 13-21).  Accordingly, there is no special technical feature linking Group X to Groups I-IX.  

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756.  The examiner can normally be reached on Monday-Friday (8:30-5:00).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


J. E. Angell, Ph.D.
Primary Examiner
Art Unit 1635




/J. E. ANGELL/Primary Examiner, Art Unit 1635